PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 9,084,638			:
Issued:  July 21, 2015				:	ON PETITION
Application Number: 13/891,001		:
Filed: May 9, 2013				:
Attorney Docket No.   LMA-13803/15		

This is regarding on the petition under 37 CFR 1.378(b) filed on January 18, 2022.  

The petition under 37 CFR 1.378(b) is dismissed without consideration of the merits.

A review of the petition document reveals that it is signed by “Felicia L. Springer”.  It is noted that 37 CFR 1.33(b) provides, that: 
(b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by: 
(1) A patent practitioner of record; 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or 
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner. 
The records of the USPTO do not reflect that Felicia L. Springer is an applicant on the subject patent, or a registered patent practitioner. The instant petition cannot be treated on its merits as it was not signed by a proper party under 37 CFR 1.33(b).  The renewed petition must be properly signed by, in accordance with 37 CFR 1.33 cited above, by one of the aforementioned parties.   
By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or via Patent Center



Any inquiries related to this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Cc:
Felicia L. Springer
70 South Squirrel Road, Unit A
Auburn Hills, MI 40526